DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 11/30/2017 and 12/10/2020. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiara et al. (U.S. Pub. No. 20150018677) hereinafter Yoshiara, in view of Okuda (U.S. Pub. No. 20140221841) hereinafter Okuda, in further view of Huebler et al. (U.S. Pub. No. 20050241396) hereinafter Huebler. 
Regarding claim 1, primary reference Yoshiara teaches:

generating a pair of pulse control signals (n, n+1) and a third pulse control signal ([0021], drive signal is considered to be a pulse control signal; [0025]; [0026], drive signal (drive pulse) to the ultrasound probe 10; These drive signals thus produce the actual first, second, and third ultrasound pulses as described in [0032] with respect to the AMPM ultrasound contrast harmonic imaging function. “Three types of ultrasound where the ultrasound transmitted for the second time has an opposite polarity with respect to the polarity of the ultrasound transmitted for the first time and the third time and whose amplitude is at a ratio of "1:2:1" may be transmitted in each scanning line and three sets of reflected-wave data then received may be summed to generate reflected-wave data where harmonic components (non-linear components) are extracted”; [0028]; [0041]); 
generating a pair of pulses (n, n+1) having polarities opposite to each other and a third pulse having a polarity opposite to that of the pulse (n+1) based on the pair of pulse control signals (n, n+1) and the third pulse control signal ([0030], amplitude-phase modulation (AMPM) scanning method of contrast harmonic imaging; [0031], provides overview of waveform transmission (pulses); [0032], “Three types of ultrasound where the ultrasound transmitted for the second time has an opposite polarity with respect to the polarity of the ultrasound transmitted for the first time and the third time and whose amplitude is at a ratio of "1:2:1" may be transmitted in each scanning line and three sets 
transmitting transmission signals including the pair of pulses (n, n+1) and the third pulse to the ultrasound probe ([0020], ultrasound probe 10; [0021], the ultrasound probe includes multiple piezoelectric transducer elements that generate ultrasound according to a drive signal that is supplied from a transmitter/receiver 110; [0025]; [0026], and supplies a drive signal to the ultrasound probe 10; [0027]; [0030]; [0031]; [0032], “Three types of ultrasound where the ultrasound transmitted for the second time has an opposite polarity with respect to the polarity of the ultrasound transmitted for the first time and the third time and whose amplitude is at a ratio of "1:2:1" may be transmitted in each scanning line and three sets of reflected-wave data then received may be summed to generate reflected-wave data where harmonic components (non-linear components) are extracted”; [0041]; [0042]); and 
generating an ultrasound signal in the ultrasound probe based on the transmission signals, transmitting the ultrasound signal to a target object, and acquiring echo signals for forming a contrast-enhanced ultrasound image of the target object from the target object ([0021], the ultrasound probe includes multiple piezoelectric transducer elements that generate ultrasound according to a drive signal that is supplied from a 
Primary reference Yoshiara fails to teach:
wherein the third pulse is successively generated after generating the pair of pulses (n, n+1)
However, the analogous art of Okuda of an ultrasound imaging system with a drive signal (abstract) teaches:
wherein the third pulse is successively generated after generating the pair of pulses (n, n+1) ([0017]; [0018], a third pulse signal; figure 10 depicts the 3 pulse signals, with the third pulse signal successively generated after the pair of pulses which are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara to incorporate the successively generated third pulse as taught by Okuda because a pulse signal can be designed easily by synthesizing the first and the third pulse signals having the same polarity and the second pulse signal having the different polarity ([0097]).
	While primary reference Yoshiara teaches that a third pulse is utilized for contrast enhancement of a imaged region, primary reference Yoshiara fails to teach specifically that the pulse in opposite polarity is considered to be a damping compensation pulse. Therefore primary reference Yoshiara fails to teach: 
generating a damping compensation pulse
However, the analogous art of Huebler of a method for electronically damping an oscillator of a resonant transducer (abstract) teaches:
generating a damping compensation pulse ([0035] describes the use of a damping pulse with an opposite polarity of the initial pulse which teaches to the combined invention of Yoshiara and Okuda. This opposite polarity pulse is considered to be an electronic damping pulse and would be incorporated as the third pulse of the Yoshiara and Okuda combined invention as the third pulse also utilizes opposite polarity to the prior pulse)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses 
Regarding claim 2, the combined references of Yoshiara, Okuda, and Huebler teach all of the limitations of claim 1. Primary reference Yoshiara further fails to teach:
wherein a pulse width of the damping compensation pulse has a value lower than a reciprocal of a high cut-off frequency of a pass band of an ultrasound system for forming the contrast-enhanced ultrasound image
However, the analogous art of Huebler of a method for electronically damping an oscillator of a resonant transducer (abstract) teaches:
wherein a pulse width of the damping compensation pulse has a value lower than a reciprocal of a high cut-off frequency of a pass band of an ultrasound system for forming the contrast-enhanced ultrasound image ([0033], the reciprocal of the resonant frequency of the transducer (would be a “pass band” of the ultrasound system as the structural transducer components enable the resonant frequency) is used to determine the period of the transducer. This period of the transducer is considered to be the pulse width. When the pulse is “a time duration that is short compared to the period” then it is considered to be a value lower than the reciprocal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara, Okuda, and Huebler to incorporate the pulse width of the damping pulse lower than a reciprocal of a pass band of the ultrasound system as 
Regarding claim 3, the combined references of Yoshiara, Okuda, and Huebler teach all of the limitations of claim 1. Primary reference Yoshiara further fails to teach:
wherein a pulse width of the damping compensation pulse has a value of 3.125ns to 50ns
However, the analogous art of Okuda of an ultrasound imaging system with a drive signal (abstract) teaches:
wherein a pulse width of the damping compensation pulse has a value of 3.125ns to 50ns (figure 10; [0097], “Further, the exemplified square wave is a drive signal where the pulse widths of the first pulse signal and the third pulse signal are the same.” The third pulse signal is considered to be the damping compensation pulse in the combined Yoshiara, Okuda, and Huebler invention. The exemplary pulse width of 16 ns for a first pulse signal that would be equivalent to the third pulse signal is within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara, Okuda, and Huebler to incorporate the pulse width of the damping compensation pulse as taught by Okuda because a pulse signal can be designed easily by synthesizing the first and the third pulse signals having the same polarity and the second pulse signal having the different polarity ([0097]).
Regarding claim 4, the combined references of Yoshiara, Okuda, and Huebler teach all of the limitations of claim 1. Primary reference Yoshiara further fails to teach:

However, the analogous art of Okuda of an ultrasound imaging system with a drive signal (abstract) teaches:
wherein the pair of pulses (n, n+l) and the damping compensation pulse are generated to have an identical voltage (figure 10, the voltages for the pulses as shown in figure 10 are all either +V or –V which is considered to be an “identical voltage” with opposite polarities for the n+1 pulse. This is further described in [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara, Okuda, and Huebler to incorporate the identical voltages for the pulses as taught by Okuda because a pulse signal can be designed easily by synthesizing the first and the third pulse signals having the same polarity and the second pulse signal having the different polarity ([0097]).
Regarding claim 6, the combined references of Yoshiara, Okuda, and Huebler teach all of the limitations of claim 1. Primary reference Yoshiara further fails to teach:
wherein the damping compensation pulse attenuates an undamped component generated by the pair of pulses (n, n+1) to improve a quality of the contrast-enhanced ultrasound image
However, the analogous art of Huebler of a method for electronically damping an oscillator of a resonant transducer (abstract) teaches:
wherein the damping compensation pulse attenuates an undamped component generated by the pair of pulses (n, n+1) to improve a quality of the contrast-enhanced 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara, Okuda, and Huebler to incorporate the use of the damping compensation pulse to provide attenuation and improve image quality as taught by Huebler because it can provide attenuation of more than a factor of 100,000 within the period of the transducer resonant frequency ([0032]).
Regarding claim 7, the combined references of Yoshiara, Okuda, and Huebler teach all of the limitations of claim 1. Primary reference Yoshiara further teaches:
wherein damping compensation pulses included in a non-inverting and inverting output pulses for forming a contrast-enhanced ultrasound image ([0031], “three types of ultrasound whose amplitude is at a ratio of "1:2:1" at the same phase polarity may be transmitted in each scanning line and three sets of reflected-wave data may be received” which is a form of non-inverting output pulses including the third pulse which is a damping compensation pulse in the combined Yoshiara, Okuda, and Huebler invention. [0032], “In AMPM, for example, three types of ultrasound where the ultrasound transmitted for the second time has an opposite polarity with respect to the polarity of the ultrasound transmitted for the first time and the third time and whose amplitude is at a ratio of "1:2:1" may be transmitted in each scanning line and three sets of reflected-wave data then received may be summed to generate reflected-wave data 
Primary reference Yoshiara fails to teach:
generating a pulse width of the damping compensation pulses included in the non- inverting and inverting output pulses to have same pulse width, or to have different pulse width
However, the analogous art of Okuda of an ultrasound imaging system with a drive signal (abstract) teaches:
generating a pulse width of the damping compensation pulses included in the non- inverting and inverting output pulses to have same pulse width, or to have different pulse width (figure 10; [0097], “Further, the exemplified square wave is a drive signal where the pulse widths of the first pulse signal and the third pulse signal are the same.” The third pulse signal is considered to be the damping compensation pulse in the combined Yoshiara, Okuda, and Huebler invention. Furthermore, the pulse widths may be different at “However, if the pulse widths of the first pulse signal, the second pulse signal and the third pulse signal are set respectively to 16 ns, 56 ns and 104 ns, the pulse widths of the first pulse to the third pulse can be different from one another”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara, Okuda, and Huebler to incorporate the pulse width of the damping compensation pulse as taught by Okuda because a pulse signal can be 
Regarding claim 8, primary reference Yoshiara teaches:
An ultrasound system (abstract, [0021]; [0023], contrast agent; [0030], contrast harmonic imaging as described in [0003] and [0004]; [0031], contrast-enhanced image) comprising: 
a processing unit configured to generate a pair of pulse control signals (n, n+1) and a third pulse control signal ([0021], drive signal is considered to be a pulse control signal; [0025]; [0026], drive signal (drive pulse) to the ultrasound probe 10; These drive signals thus produce the actual first, second, and third ultrasound pulses as described in [0032] with respect to the AMPM ultrasound contrast harmonic imaging function. “Three types of ultrasound where the ultrasound transmitted for the second time has an opposite polarity with respect to the polarity of the ultrasound transmitted for the first time and the third time and whose amplitude is at a ratio of "1:2:1" may be transmitted in each scanning line and three sets of reflected-wave data then received may be summed to generate reflected-wave data where harmonic components (non-linear components) are extracted”; [0028]; [0041]), to generate a pair of pulses (n, n+1) having polarities opposite to each other and a third pulse having a polarity opposite to that of the pulse (n+1) based on the pair of pulse control signals (n, n+1) and the third pulse control signal ([0030], amplitude-phase modulation (AMPM) scanning method of contrast harmonic imaging; [0031], provides overview of waveform transmission (pulses); [0032], “Three types of ultrasound where the ultrasound transmitted for the second time has an opposite polarity with respect to the polarity of the ultrasound transmitted for the first 
an ultrasound probe configured to generate an ultrasound signal based on the transmission signals, to transmit the ultrasound signal to a target object, and to acquire echo signals for forming a contrast-enhanced ultrasound image of the target object from the target object ([0021], the ultrasound probe includes multiple piezoelectric transducer 
Primary reference Yoshiara fails to teach:
and to successively generate the third pulse after generating the pair of pulses (n, n+1)
However, the analogous art of Okuda of an ultrasound imaging system with a drive signal (abstract) teaches:
and to successively generate the third pulse after generating the pair of pulses (n, n+1) ([0017]; [0018], a third pulse signal; figure 10 depicts the 3 pulse signals, with the third pulse signal successively generated after the pair of pulses which are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara to incorporate the successively generated third pulse as taught by Okuda because a pulse signal can be designed easily by synthesizing the first and the third pulse signals having the same polarity and the second pulse signal having the different polarity ([0097]).
While primary reference Yoshiara teaches that a third pulse is utilized for contrast enhancement of a imaged region, primary reference Yoshiara fails to teach specifically that the pulse in opposite polarity is considered to be a damping compensation pulse. Therefore primary reference Yoshiara fails to teach: 
To generate a damping compensation pulse
However, the analogous art of Huebler of a method for electronically damping an oscillator of a resonant transducer (abstract) teaches:
To generate a damping compensation pulse ([0035] describes the use of a damping pulse with an opposite polarity of the initial pulse which teaches to the combined invention of Yoshiara and Okuda. This opposite polarity pulse is considered to be an electronic damping pulse and would be incorporated as the third pulse of the Yoshiara and Okuda combined invention as the third pulse also utilizes opposite polarity to the prior pulse)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses 
Regarding claim 9, the combined references of Yoshiara, Okuda, and Huebler teach all of the limitations of claim 8. Primary reference Yoshiara further fails to teach:
wherein a pulse width of the damping compensation pulse has a value lower than a reciprocal of a high cut-off frequency of a pass band of the ultrasound system for forming the contrast-enhanced ultrasound image
However, the analogous art of Huebler of a method for electronically damping an oscillator of a resonant transducer (abstract) teaches:
wherein a pulse width of the damping compensation pulse has a value lower than a reciprocal of a high cut-off frequency of a pass band of the ultrasound system for forming the contrast-enhanced ultrasound image ([0033], the reciprocal of the resonant frequency of the transducer (would be a “pass band” of the ultrasound system as the structural transducer components enable the resonant frequency) is used to determine the period of the transducer. This period of the transducer is considered to be the pulse width. When the pulse is “a time duration that is short compared to the period” then it is considered to be a value lower than the reciprocal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara, Okuda, and Huebler to incorporate the pulse width of the damping pulse lower than a reciprocal of a pass band of the ultrasound system as 
Regarding claim 10, the combined references of Yoshiara, Okuda, and Huebler teach all of the limitations of claim 8. Primary reference Yoshiara further fails to teach:
wherein a pulse width of the damping compensation pulse has a value of 3.125ns to 50ns
However, the analogous art of Okuda of an ultrasound imaging system with a drive signal (abstract) teaches:
wherein a pulse width of the damping compensation pulse has a value of 3.125ns to 50ns (figure 10; [0097], “Further, the exemplified square wave is a drive signal where the pulse widths of the first pulse signal and the third pulse signal are the same.” The third pulse signal is considered to be the damping compensation pulse in the combined Yoshiara, Okuda, and Huebler invention. The exemplary pulse width of 16 ns for a first pulse signal that would be equivalent to the third pulse signal is within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara, Okuda, and Huebler to incorporate the pulse width of the damping compensation pulse as taught by Okuda because a pulse signal can be designed easily by synthesizing the first and the third pulse signals having the same polarity and the second pulse signal having the different polarity ([0097]).
Regarding claim 11, the combined references of Yoshiara, Okuda, and Huebler teach all of the limitations of claim 8. Primary reference Yoshiara further fails to teach:

However, the analogous art of Okuda of an ultrasound imaging system with a drive signal (abstract) teaches:
wherein the processing unit generates the pair of pulses (n, n+1) and the damping compensation pulse to have an identical voltage (figure 10, the voltages for the pulses as shown in figure 10 are all either +V or –V which is considered to be an “identical voltage” with opposite polarities for the n+1 pulse. This is further described in [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara, Okuda, and Huebler to incorporate the identical voltages for the pulses as taught by Okuda because a pulse signal can be designed easily by synthesizing the first and the third pulse signals having the same polarity and the second pulse signal having the different polarity ([0097]).
Regarding claim 13, the combined references of Yoshiara, Okuda, and Huebler teach all of the limitations of claim 8. Primary reference Yoshiara further fails to teach:
wherein the processing unit causes the damping compensation pulse to attenuate an undamped component generated by the pair of pulses (n, n+1) to improve a quality of the contrast-enhanced ultrasound image
However, the analogous art of Huebler of a method for electronically damping an oscillator of a resonant transducer (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara, Okuda, and Huebler to incorporate the use of the damping compensation pulse to provide attenuation and improve image quality as taught by Huebler because it can provide attenuation of more than a factor of 100,000 within the period of the transducer resonant frequency ([0032]).
Regarding claim 14, the combined references of Yoshiara, Okuda, and Huebler teach all of the limitations of claim 8. Primary reference Yoshiara further teaches:
wherein the processing unit generates damping compensation pulses to include in each of a non-inverting and inverting output pulses for forming a contrast- enhanced ultrasound image ([0031], “three types of ultrasound whose amplitude is at a ratio of "1:2:1" at the same phase polarity may be transmitted in each scanning line and three sets of reflected-wave data may be received” which is a form of non-inverting output pulses including the third pulse which is a damping compensation pulse in the combined Yoshiara, Okuda, and Huebler invention. [0032], “In AMPM, for example, three types of ultrasound where the ultrasound transmitted for the second time has an opposite 
Primary reference Yoshiara further fails to teach:
and generates a pulse width of the damping compensation pulses included in the non- inverting and inverting output pulses to have same pulse width, or to have different pulse width
However, the analogous art of Okuda of an ultrasound imaging system with a drive signal (abstract) teaches:
and generates a pulse width of the damping compensation pulses included in the non- inverting and inverting output pulses to have same pulse width, or to have different pulse width (figure 10; [0097], “Further, the exemplified square wave is a drive signal where the pulse widths of the first pulse signal and the third pulse signal are the same.” The third pulse signal is considered to be the damping compensation pulse in the combined Yoshiara, Okuda, and Huebler invention. Furthermore, the pulse widths may be different at “However, if the pulse widths of the first pulse signal, the second pulse signal and the third pulse signal are set respectively to 16 ns, 56 ns and 104 ns, the pulse widths of the first pulse to the third pulse can be different from one another”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses .
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiara, in view of Okuda, in further view of Huebler as applied to claims 4 or 11 above, and further in view of Kristoffersen et al. (U.S. Pub. No. 20040254459) hereinafter Kristoffersen. 
Regarding claim 5, the combined references of Yoshiara, Okuda, and Huebler teach all of the limitations of claim 4. Primary reference Yoshiara further fails to teach:
wherein the voltage of the pulses is in a range of 1 to 5V
	However, the analogous art of Kristofferesen of an ultrasound pulse generation system for use in generating a sequence of pulses (abstract) teaches:
wherein the voltage of the pulses is in a range of 1 to 5V ([0047] and figure 7 shows the voltage of a sequence of pulses within a range of 0-2 volts which is within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara, Okuda, and Huebler to incorporate the use of a sequence of pulses within a range of 0 to 2 volts as taught by Kristofferesen because it enables the adjustment of voltage levels and amplitudes to achieve the best approximation of the desired transmit spectrum ([0048]). 

wherein the voltage of the pulses is in a range of 1 to 5V
However, the analogous art of Kristofferesen of an ultrasound pulse generation system for use in generating a sequence of pulses (abstract) teaches:
wherein the voltage of the pulses is in a range of 1 to 5V ([0047] and figure 7 shows the voltage of a sequence of pulses within a range of 0-2 volts which is within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contrast imaging pair of pulses with an additional pulse of Yoshiara, Okuda, and Huebler to incorporate the use of a sequence of pulses within a range of 0 to 2 volts as taught by Kristofferesen because it enables the adjustment of voltage levels and amplitudes to achieve the best approximation of the desired transmit spectrum ([0048]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785